                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge Raymond P. Moore

Civil Action No. 19-cv-00842-RM

DAVID LEE SMITH, and
MARY JULIA HOOK,

       Debtors-Plaintiffs,

v.

UNITED STATES OF AMERICA,

       Defendant.

______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on Plaintiffs’ “Emergency Motion to the United States

District Court for the District of Colorado to Withdraw the Reference of this Adversary

Proceeding to United States Bankruptcy Judge Thomas B. McNamara” (the “Emergency

Motion”) (ECF No. 1). Defendant United States has filed a response of non-opposition to the

requested withdrawal of reference. (ECF No. 9.) Upon consideration of the Emergency Motion

and response, and after taking judicial notice of Adversary Proceeding No. 18-01248-TBM

(Bankr. D. Colo.), and being otherwise fully advised, the Court will withdraw the reference, but

not on the bases asserted by Plaintiffs in their Emergency Motion.

       Pursuant to 28 U.S.C. § 157(d), “[t]he district court may withdraw, in whole or in part,

any case or proceeding referred under this section, on its own motion or on timely motion of any

party, for cause shown.” Here, Plaintiffs assert good cause exists for the withdrawal based on

conclusory allegations that United States Bankruptcy Judge McNamara’s order created an
appearance of “extreme judicial hostility and bias” against Plaintiffs. The Court has reviewed

the order of which Plaintiffs complain and finds otherwise. Nonetheless, the Court’s review has

found sufficient bases for withdrawal of the reference.

       Specifically, Plaintiffs’ complaint in the Adversary Proceeding is nothing more than their

answer filed in 14-cv-0955-RM-SKC, an action which is pending before this Court. (Adv. Proc.,

ECF Nos. 1, 3.) Thus, the Court is well versed with the facts, allegations, and issues in the

Adversary Proceeding before the Bankruptcy Court. Accordingly, the Court finds good cause

for the withdrawal of the reference so the Adversary Proceeding may be heard before this Court.

See Fed. R. Civ. P. 1 (“These rules … should be construed, administered, and employed by the

court … to secure the just, speedy, and inexpensive determination of every action and

proceeding.”). It is therefore ORDERED

       (1) That Plaintiffs’ Emergency Motion (ECF No. 1) is GRANTED for the reasons stated

           herein;

       (2) That the reference of Adversary Proceeding No. 18-01248-TBM is hereby

           WITHDRAWN; and

       (3) That the Clerk shall notify the Clerk of the Bankruptcy Court of this Order.

       DATED this 3rd day of April, 2019.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                 2
